Citation Nr: 0428478	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-16 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel




INTRODUCTION

The appellant had active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a January 2003 decision, the Board denied the claim for 
service connection for hearing loss of the left ear.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 2003 
order, granted the joint motion of the parties to vacate the 
Board's decision and remand the matter for further 
development.  In February 2004, the Board remanded the case 
to the RO for further development.


FINDING OF FACT

Hearing loss of the left ear existed prior to active service 
and was not aggravated during active service.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.

In this case, the RO did provide the veteran with notice of 
the VCAA in February 2001, prior to its initial decision on 
his claim in April 2001.  Thus, the timing requirement of the 
notice as set forth in Pelegrini was met in this case.  
However, the Court remanded the case to the Board because it 
determined that the content of the VCAA notification had not 
been met.  In Pelegrini, the Court held that in such cases 
"the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process."

In this case, the RO sent the veteran another VCAA letter in 
March 2004 in compliance with the Court's and the Board's 
remand orders.  This letter informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for service connection for hearing loss of the left 
ear.  The RO informed the veteran what the evidence must show 
to support his claim, specifically, that he had a disease (in 
this case, hearing loss of the left ear) that began in 
service or was made worse during service, that he has a 
current disability (hearing loss of the left ear), and that 
there is a relationship between the current disability and 
the disease incurred or aggravated in service.  With regard 
to what evidence the veteran was to submit and what evidence 
VA would obtain for him, the RO specifically informed the 
veteran that it was his responsibility to support his claim 
with appropriate evidence and that he should review the 
section of the letter in which the RO advised him what the 
evidence must show to substantiate his claim and that he must 
then let the RO know if he thought there was any other 
evidence or information that could support his claim.  The RO 
informed the veteran that, if he had such evidence in his 
possession, he should send it to the RO.

The RO listed the relevant evidence that it had already 
received, and it told the veteran that VA was responsible for 
getting relevant records from any Federal agency including 
medical records from the military, from VA hospitals, or from 
the Social Security Administration.  The RO also advised the 
veteran that it would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  The RO 
informed the veteran that he could help VA by providing 
enough information about his records so that VA could request 
them from the person or agency that had them.  The RO 
specifically notified the veteran that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The RO told the veteran it would 
notify him if it was unable to get records that it had 
requested for him.  Finally, the RO told him that it would 
assist him by providing a medical examination or getting a 
medical opinion if it decided that it was necessary to make a 
decision on his claim.

The Board concludes that this letter has satisfied each of 
the four content requirements of a VCAA notice.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In addition, the duty to assist the 
veteran also has been satisfied in this case.  Service 
medical records as well as VA medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  Private medical 
records are also in the claims file.  Finally, neither the 
veteran nor his attorney have made any arguments on remand 
that the March 2004 VCAA letter sent on remand from the Court 
and the Board did not satisfy the requirements of the VCAA.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case, and therefore, 
the veteran is not prejudiced by the Board reviewing his 
appeal.

Background

Service medical records reflect that a hearing loss of the 
left ear was noted upon the veteran's acceptance onto active 
duty in October 1966.  A service department audiological 
evaluation revealed the following puretone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)

25 (30)
LEFT
75 (90)
70 (80)
70 (80)

80 (85)

(The figures in parentheses are based on International 
Standards Organization (ISO) Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association (ASA) Standards in 
service medical records).  The diagnosis was hearing loss 
left ear.  Consistent with this finding, the veteran's PULHES 
physical profile under "H" for hearing was noted to be 
"2".  (In a physical profile block on an examination report 
there are six categories (P, U, L, H, E, S), including "H" 
for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 
1987) ("An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.").

Shortly before his separation from active service in October 
1969, a service




	(CONTINUED ON NEXT PAGE)


department physical examination revealed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

45
LEFT
55
60
65

80

The veteran was again diagnosed to have hearing loss of the 
left ear and was again assigned a numerical "2" for his 
hearing capacity under the PULHES profiling system.

An April 1991 private audiological evaluation reflected the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
60
LEFT
105
110
No 
response 
(NR)
NR
NR

Speech discrimination was 96 percent in the right ear and 
zero percent in the left ear.

On a December 1994 VA Audio examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
70
55
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of zero percent in the left ear.  
The examiner noted profound hearing loss in the left ear.

In May 1997, the veteran's claims folder was reviewed by a VA 
examiner to ascertain if the veteran had sustained any 
aggravation of his preexisting hearing loss during his active 
service.  In his report, the examiner stated that he could 
not find any record of a service department entry examination 
showing that the appellant had a preexisting hearing loss, 
prior to his military service.  However, he expressed the 
opinion that the veteran's present hearing loss was not 
related to military service but due to the normal course of 
aging.

In an October 1999 VA Audio examination report, the examiner 
stated that upon his review of the claims folder, he noted 
that on service entrance and separation the veteran had a 
moderately severe to severe left ear hearing loss.  The 
examiner stated that there was no change in the hearing loss 
from entry into the military in 1966 to the veteran's 
separation in 1969.  While noting that military noise 
exposure had caused the veteran's right ear hearing loss, the 
examiner expressed the opinion that "the existing severity 
of the hearing loss to the left ear provided a kind of 
protection against further worsening of the hearing due to 
any noise exposure he incurred during his service."  In 
summary, the examiner stated, "I do not believe the hearing 
loss in [the veteran's] left ear is service-connected."

An October 2000 letter from a private doctor included a 
discussion of the veteran's service-connected hearing loss of 
the right ear.  The examiner noted the "progression of the 
pure tone threshold at 4000 cycles/second from 25 dB to 45 
dB," between 1966 and 1969 as being indicative of a noise-
induced hearing loss and he concluded that "a significant 
portion of the high frequency sensorineural hearing loss in 
this man's 'only hearing' right ear can with reasonable 
medical certainty be attributed to hazardous noise exposure 
during service."  Concerning the appellant's left ear 
hearing loss, the doctor stated as follows:

The pattern of hearing loss in [the 
veteran's] left ear is not as typical (as 
his other ear) for a "pure" 
noise-induced hearing loss and this 
presumption is supported by the 
progression of loss in the left ear in 
subsequent years that extends far beyond 
what we would expect for any type of 
noise hazard exposure.

In a December 2000 VA Audio examination report, the examiner 
noted in pertinent part, "Noise exposure does not cause 
total hearing loss such as is observed in the left ear."  In 
a February 2002 report, a private audiologist stated that it 
was more than likely that the hearing loss and tinnitus were 
the result of noise trauma in service.  The audiologist made 
no distinction between the veteran's left and right ear 
hearing loss in rendering this opinion, and his report 
chiefly concerned hearing loss of the right ear.

In a July 2002 VA Audio examination report, the audiologist 
noted that she did not examine the veteran but reviewed the 
relevant reports in the claims file in order to render an 
opinion as to whether it is as likely as not that the 
veteran's left ear hearing loss was aggravated by military 
service.  The audiologist noted that the veteran had a severe 
hearing loss in the left ear when he entered active duty, and 
that he had the same, if not a slightly improved, level of 
hearing loss when he was discharged.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.  

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

Current medical evidence, including the December 2000 VA 
Audio examination report, confirms that the veteran has a 
profound hearing loss in the left ear and essentially no 
response to sound in that ear.  Thus, the Board concludes 
that the veteran does have a current hearing loss which meets 
the requirements of a "disability" as defined in section 
3.385 of VA regulations for service connection purposes.  
38 C.F.R. § 3.385.

Hearing loss of the left ear was noted upon the veteran's 
entrance examination report at the time of his acceptance 
onto active duty in October 1966.  The report depicted both 
audiometric testing results and the diagnosis of the examiner 
of hearing loss, left ear.  Therefore, the presumption of 
sound condition is not applicable as to hearing loss of the 
left ear in this case, and the Board concludes, based on the 
medical evidence on the entrance examination report, that 
hearing loss of the left ear existed prior to service.  

Although in a May 1995 substantive appeal the veteran argued 
that he was never given a hearing test upon being separated 
from active service, the Board notes the reports of both the 
entrance and separation examinations were signed by service 
medical officers and are official government records, 
generated by persons having official duties to perform 
exactly what the reports reflect.  Concerning this, the Board 
notes that there is a presumption of regularity in the law 
that supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties'".  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  Merely stating 
that he was not given a hearing test is not sufficient to 
constitute the clear evidence to the contrary needed to rebut 
the presumption of regularity given the presence in the 
record of the audiometric test results recorded on the 
official separation examination report. 

The remaining question concerning the claim for service 
connection for hearing loss of the left ear is whether the 
preexisting hearing loss was aggravated during service.  In 
this regard, the Board notes that the results of audiometric 
testing at entrance to service and at the time of separation 
demonstrate that hearing loss of the left ear underwent no 
increase in severity during service.  The July 2002 VA 
audiologist who reviewed these test findings confirmed that 
the veteran had a severe hearing loss in the left ear when he 
entered active duty and that he had the same, if not a 
slightly improved, level of hearing acuity when he was 
discharged.  Similarly, the October 1999 VA Audio examiner 
noted that there was no change in the hearing loss from entry 
into the military in 1966 to the veteran's separation in 
1969.  There is no evidence in the record contrary to this 
finding; that is, there is no evidence showing an increase in 
the level of hearing loss in the left ear during service.  
Because hearing loss of the left ear did not increase in 
severity during service, the Board concludes that the 
presumption of aggravation does not arise in this case.  

VA regulations specify that aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  With regard to evidence other than 
the service medical records and the findings of the October 
1999 and July 2002 VA examiners, the Board notes that no 
other evidence demonstrates an increase in the severity of 
the hearing loss of the left ear during service.  As to the 
contentions that the hearing loss of the left ear was caused 
by noise exposure in service, the Board notes that the 
evidence shows that the hearing loss was already present on 
entrance to service so it could not have been caused by noise 
in service.  As to the contentions that the hearing loss of 
the left ear was worsened or increased in severity during 
service, the Board reiterates, as noted above, that 
audiometric testing in service and the opinions of two VA 
examiners who reviewed these testing results demonstrate that 
there was no increase in the level of severity of hearing 
loss of the left ear in service, and there is no evidence of 
record which presents a contrary finding.  
In a January 2004 statement, the veteran's representative 
contended that the Board should resolve the benefit of the 
doubt in this case in favor of the veteran, noting, "The 
record shows that the veteran suffers from left hearing loss, 
for which there appears to be no alternate etiology."  The 
Board notes that there is no requirement in the law that the 
etiology or cause of a condition be known in order for VA to 
conclude, based on the evidence of record, that the condition 
was noted on entrance to service and therefore existed prior 
to service.  The benefit of the doubt doctrine may be 
resolved in the veteran's favor where there is an approximate 
balance of positive and negative evidence in the record 
regarding any issue material to the determination.  
38 U.S.C.A. § 5107(b).  In this case, there is not an 
approximate balance of positive and negative evidence 
regarding the issue of whether hearing loss of the left ear 
increased in severity during active service.  Rather, the 
preponderance of the evidence is against there having been 
such an increase.  

Concerning this, the Board notes that in his September 2002 
VA Form 9 substantive appeal, the veteran stated that VA 
assigned more weight to the opinions of VA examiners than it 
did to that of the private physician, referring to paragraph 
3 of the  statement of the case which concerned the October 
2000 opinion of a private doctor.  However, the private 
doctor's opinion was not favorable to the veteran's claim for 
service connection for hearing loss in the left ear due to 
noise exposure in service because he believed that that 
pattern of hearing loss in the left ear was different from 
that in the right ear and was "not as typical (as his other 
ear) for a 'pure' noise-induced hearing loss".  He stated 
that his opinion was "supported by the progression of loss 
in the left ear in subsequent years that extends far beyond 
what we would expect for any type of noise hazard exposure."  

Moreover, the February 2002 report of the private audiologist 
that it was more than likely that hearing loss and tinnitus 
were the result of noise trauma in service was also not 
favorable to the claim for service connection for hearing 
loss of the left ear. As noted above, the private audiologist 
made no distinction between the veteran's left and right ear 
hearing loss in rendering the opinion that it was more than 
likely that hearing loss and tinnitus were the result of 
noise trauma in service, and his report chiefly concerned 
hearing loss of the right ear.  Service connection has been 
granted for hearing loss of the right ear and for tinnitus as 
due to noise exposure in service.  Because hearing loss of 
the left ear is shown to have existed prior to service, the 
preponderance of the evidence is against the claim that it 
was the result of noise exposure in service.  Accordingly, 
the benefit of the doubt doctrine is not for application in 
this case because, for the reasons noted above, the 
preponderance of the evidence is against the claim for 
service connection for hearing loss of the left ear.


ORDER

Service connection for hearing loss of the left ear is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



